            Case 7:19-cv-05165-VB Document 16 Filed 10/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
 Theresa Andriulli, Jane Doe, individually and on                 :
 behalf of all others similarly situated,                         :   Case No. 7:19-cv-05165-VB
                                                                  :
                                       Plaintiffs,                :   Hon. Vincent L. Briccetti
                                                                  :
          v.                                                      :   NOTICE OF
                                                                  :   MOTION TO DISMISS
 Danone North America, LLC,                                       :
                                                                  :   Oral Argument Requested
                                        Defendant.                :
                                                                  :
                                                                  :
--------------------------------------------------------------- x

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of Danone North America, LLC’s (“Danone”) Motion to Dismiss and upon all prior

pleading and proceedings before this Court, Danone will move this Court before the Honorable

Vincent L. Briccetti, Courtroom 620, 300 Quarropas St., White Plains, New York 10601-4150,

for an Order pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing the Complaint in

its entirety with prejudice (the “Motion”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 6.1(b) of the Local Rules

of the Southern District of New York, Plaintiff must serve any opposing affidavits and answering

memorandum on Danone within fourteen (14) days after service of the Motion.
          Case 7:19-cv-05165-VB Document 16 Filed 10/25/19 Page 2 of 2



Dated: October 25, 2019                    Respectfully submitted,

                                           VENABLE LLP

                                           By: /s/ Angel A. Garganta
                                           Angel A. Garganta (pro hac vice)
                                           Amit Rana (pro hac vice)
                                           101 California Street, Suite 3800
                                           San Francisco, CA 94111
                                           Tel: 415.653.3750
                                           Fax: 415.653.3755

                                           Elise M. Gabriel
                                           1270 Avenue of the Americas
                                           24th Floor
                                           New York, New York 10020
                                           Tel.: 212-307-5500
                                           Fax: 212-307-5598

                                           Attorneys for Defendant Danone North
                                           America, LLC




                                       2
